Birdsong, Judge,
dissenting.
I. I dissent from Division 1 and Division 2 of the majority opinion. The evidence supports the conclusion that this collision took place within a municipality (the collision was investigated by an officer of the City of Norcross and the trial judge found that the collision was within a business or residence district).
Photos of the scene where the collision occurred were offered into evidence by the appellant. The photos showed signs which read “No Parking.” Counsel for the appellee objected to the pictures on the ground that no valid city ordinance had been admitted showing the signs to be official traffic control signs. As to the proper method to have a city ordinance admitted into evidence, see Seaboard C. L. R. Co. v. Harris, 124 Ga. App. 126, 130 (182 SE2d 915); City of Dalton v. Cochran, 80 Ga. App. 252 (3) (55 SE2d 907).
After the proper objection by appellee’s attorney, the trial court made the following ruling: “That the only purpose for which he’s offering it is to show the scene. It’s a fair and accurate portrayal of the scene, and that’s the only... why the Court is allowing this testimony at this time. And, I’ll instruct the Jury it’s only admissible for that purpose, to show only the scene at the time.” Counsel for appellant then stated in open court, “That’s correct, your Honor. ”
In my opinion, the statement made in open court, during the trial of the case, by counsel for’the appellant was a binding admission in judicio. U. S. Fidelity &c. Co. v. Clarke, 187 Ga. 774, 783 (2 SE2d 608); Central of Ga. R. Co. v. Johnston, 106 Ga. 130 (32 SE 78); Mitchell v. Chastain Finance Co., 141 Ga. App. 512, 514 (233 SE2d 829); Gregory v. Star Enterprises, 122 Ga. App. 12, 13 (176 SE2d 241); *468Code Ann. § 38-114.
Furthermore, the attorney for the appellant agreed with the trial court that the case did not involve negligence per se (the violation of an ordinance or traffic law), but that the case was a negligence case only, and that counsel for appellant would not argue negligence per se.
Code Ann. § 68-1610 (c) provides, “The disregard or disobeyance of the instructions of any official traffic-control device or signal, placed in accordance with the provisions of this law, by the driver of a vehicle, shall be deemed as prima facie evidence of a violation of law, without requiring proof of who and by what authority such sign or device has been erected.” (Emphasis supplied.)
This court in Fields v. Jackson, 102 Ga. App. 117 (115 SE2d 877) at pp. 125-126 had the following to say with reference to the above-quoted code section. “The statute must therefore mean that the movant may offer evidence that a traffic-control sign or device existed at the given spot; the burden is then upon the person objecting to the evidence to offer evidence showing that such signal was not placed there by any proper governmental authority. The evidence might be general, as showing that the signal in question is not one used by the authority having jurisdiction at that place; it might be a showing that it was placed there by an unauthorized authority, or it might be any other type of evidence sufficient to overcome the prima facie showing that such device existed and should therefore have been obeyed.”
The appellant did not offer any evidence that a traffic-control sign existed at a given spot for the purpose of showing a violation of the traffic-control sign, but to the contrary the pictures of the sign were offered only for the limited purpose of showing the scene where the collision occurred. Had the photographs been introduced for the purpose of showing a traffic-control sign, the appellee would have been allowed to introduce evidence, if she could, to rebut the presumption of a valid traffic-control sign.
The appellant by and through his attorney, by making the statement in judicio that the photographs were introduced into evidence only to show the scene, is now estopped to use the photographs for any other purpose; to allow otherwise would allow the appellant to “sandbag” the appellee and the trial court.
The trial court was, therefore, correct in refusing to charge requested charge number 1, Code Ann. § 68A-1003 (a) (1) (K) and requested charge number 4, Code Ann. § 68A-201 (a), said sections dealing with authorized traffic-control signs or devices.
The trial court likewise was correct in refusing to charge *469requested charge number 2, Code Ann. § 68A-1001 (a). The evidence firmly established that the collision occurred within a business or residence district. The trial court found that the collision took place within a business district or residence district. There is no evidence to contradict this finding and this court, in absence of evidence to the contrary, will accept these findings as true.
As this collision took place within a business district or residence district, Code Ann. § 68A-1001 (a) is not applicable and this request to charge was not adjusted to the evidence. The trial court was correct in refusing to charge request number 2.
The holding in Tyson v. Shoemaker, 208 Ga. 28 (65 SE2d 163) does not permit a charge on Code Ann. § 68-1610 (c); Code Ann. § 68A-1003 (a); Code Ann. § 68A-201 (a) as these sections deal with a traffic control device or traffic control sign which has been placed in accordance with the provisions of the law or are authorized traffic control signs.
The Tyson case states that the placing of an unofficial sign at a location and the failure of the plaintiff to heed the sign were relevant matters concerning the diligence and negligence of the parties. This deals with ordinary negligence whereas violation of proper traffic control devices or signs is negligence per se.
There was no evidence of a proper sign or control device in evidence, and to charge the requested charges relating to the above stated code sections would have been error.
II. Appellant contends that the trial court committed reversible error in charging on accident in that there was no evidence to support a charge on accident.
In my opinion, there was evidence in the record to authorize a charge on accident. This court in Baggett v. Jackson, 79 Ga. App. 460 (1) (54 SE2d 146) has defined accident as, “[a]n accident, in a strict legal sense, as applied to negligence cases, refers to an event which is not proximately caused by negligence, but instead arises from an unforeseen or unexplained cause. But it is also often used to indicate a happening which, although not wholly free from negligence by some person, was not proximately caused by a failure of either of the parties to a case to exercise ordinary care in the situation.” See also Johnson v. Jackson, 140 Ga. App. 252, 260 (230 SE2d 756).
In the case sub judice, the daughter of the appellant and driver of appellant’s car testified that she was looking straight ahead at the time of the accident and did not see appellee’s parked car because of a slight hill which presented to her an optical illusion. This evidence authorized a charge on accident, and the trial court did not commit reversible error in charging on accident.
As I would affirm the trial court, I respectfully dissent. I am *470authorized to state that Presiding Judge Quillian, Judge Shulman and Judge Sognier join in this dissent.